DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1-20 are allowed. 

Allowable Subject Matter
2.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a system which has a limb-worn device provides with an audio sensing device that is configured to receive an input signal associated with speech.  A processing system is configured to generate a preprocessed signal upon preprocessing the input signal with a set of preprocessing operations for a set of frames of the input signal.  The preprocessed signal is processed to produce a set of outputs.  The set of outputs are mapped to a device domain associated with the limb-worn device.  The haptic actuators are coupled to the limb-worn device.  The haptic actuators are configured to cooperatively produce a haptic output representative of the input signal in near real time, so as to provide speech information to the user at the limb-worn device.  The system for providing information to user with sensory sensitivity within typical range, reduced sensory sensitivity, enhanced sensory sensitivity and lacking sensitivity in sensory modalities and user with high frequency hearing loss, used for sensory cross-boosting for receiving and processing information by user, using wearable device such as torso-coupled wearable device, limb-borne wearable device and head-coupled wearable device.  The information is provided through the specific sensory modality, when the input signals include information that is not easily provided to the user through the original sensory modality due to sensory limitations or output device constraints. Thus, the user .
Consider claim 1, the best reference found during the process of examination, Devenyi (US 8068025), discloses a personal alerting device and method for detecting an approaching sound source includes a sound detector for detecting environmental sounds and for providing an electrical signal to a sound analyzer. The sound signal is analyzed to determine a baseline sound pattern comprising a plurality of distinct sounds corresponding to sounds emitted from a reference sound source. The distinct sounds in the baseline sound pattern may have substantially the same amplitude and time interval. The sound signal is monitored and compared against the 
Consider claim 1, another best reference found during the process of examination, Van Den Eerenbeemd (US 20110063208), discloses a method for conveying an emotion to a person being exposed to multimedia information, such as a media clip, by way of tactile stimulation using a plurality of actuators arranged in a close vicinity of the person's body, the method comprising the step of providing tactile stimulation information for controlling the plurality of actuators, wherein the plurality of actuators are adapted to stimulate multiple body sites in a body region, the tactile stimulation information comprises a sequence of tactile stimulation patterns, wherein each tactile stimulation pattern controls the plurality of actuators in time and space to enable the tactile stimulation of the body region, and the tactile stimulation information is synchronized with the media clip. An advantage with the present invention is thus that emotions can be induced, or strengthened, at the right time (e.g. synchronized with a specific situation in the media clip).
	Claim 10 recites features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claim 10 is patentable over related arts.  Claims 2-9 and 11-20 depend from claims 1 and 10, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claim 1.  

Citation of pertinent Prior Arts
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689